Citation Nr: 1754915	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-62 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include, PTSD, major depressive disorder, and anxiety.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

VETERAN



ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S.A.F. from March 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In May 2017, the Veteran presented sworn testimony during a Video Conference hearing, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of an acquired psychiatric condition, to include, PTSD, major depression, and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in April 2015, service connection for PTSD was denied based on the lack of evidence relating the Veteran's PTSD diagnosis to his active service, to include a verifiable in service stressor.



2.  Evidence received since the April 2015 rating decision denying service connection for PTSD includes evidence of treatment for symptoms of PTSD; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an PTSD.  38 U.S.C. § 5108, 7104 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

New and Material

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996) (reopening after a prior Board denial).

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final. 38 U.S.C. § 7104, 7105(c).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis. 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.§ 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied entitlement to service connection for PTSD in an April 2015 rating decision. The claim was essentially denied due to a lack of an in-service event or stressor, and no link to a current disability. Notice of the decision was provided on April 23, 2015.  The Veteran did not appeal this denial. There was also no new material evidence received within a year of the decision. The decision is thereby final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C § 7105(b); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Veteran filed a new claim for service connection for PTSD (received as a request to reopen the previously denied claim) on May 26, 2017.  In conjunction with his claim, the Veteran has submitted additional VA treatment medical records which note signs of PTSD and a 2017 letter from a private psychologist describing  the Veteran's symptoms relating to trauma events, and the Veteran has provided sworn testimony at the above reference hearing.  See Treatment Records from White City VA Medical Center, Letter from Dr. S, Licensed Psychologist, and Hearing Transcript.  The Veteran's new psychiatric records satisfy the low threshold requirements for new and material evidence.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In this regard, for the purpose of determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Based on these factors, the claim for service connection for PTSD is reopened with the submission of new and material evidence. 38 C.F.R. § 3.156.


ORDER

The application to reopen a claim for service connection for PTSD is granted; to that extent, the appeal is allowed.


REMAND

The Veteran contends that he has PTSD resulting from in-service stressors.  In the above decision, the Board reopened a previously denied claim for service connection for PTSD, but additional development is required before a decision can be rendered on the claim.

In general, a claim for service connection for a specific psychiatric disability, such as PTSD, encompasses all diagnosed acquired mental conditions, which are considered to be a single service connection claim for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, now that the PTSD claim has been reopened, the separate diagnoses of major depression and agitated anxiety have been consolidated into a single issue which encompasses all diagnosed acquired psychiatric disabilities.

The Veteran has claimed two stressors involving personal assault. The first he raised in a written statement dated in 2014, in which he claimed harassment by military personnel, his peers and subordinates.  The other claimed personal assault stressor event, raised at the October 2014 VA examination, and later at his Board hearing, was that he was sexually assaulted and traumatized while on active duty.

VA mental health medical records obtained from 2002 through June 2014 for this Veteran indicate that he has depression and anxiety but denied symptoms of PTSD.  In a note from July 2014, nursing staff indicated that the Veteran had a mildly positive screen for PTSD based on screening questions, and the Veteran was further referred for a mental health follow up.

In October 2014, the Veteran participated in a VA mental health evaluation.  The examiner reviewed the Veteran's claims file.  The examiner indicated that while they believed the Veteran's accounts of perceived harassment from fellow servicemen, there was no indication that such harassment affected the Veteran's performance.  The Veteran was consistently at the top of his Airmen group, and the feedback and reports from his superiors was positive.  The examiner also considered the Veteran's account of sexual trauma.  While the examiner was believed the Veteran's report of events, the Veteran's symptoms fell short of the criteria for a diagnosis of PTSD.

The October 2014 examiner opined that 90 percent of the Veteran's psychiatric symptoms were due to major depression, while the other 10 percent were due to agitated anxiety related to or associated with the recurrent major depression.  Following review of the claims file, to include service treatment records, the examiner reiterated that the Veteran did not meet criteria for the claimed PTSD condition, but did meet DSM-5 criteria for other disorders diagnosed as major depression and agitated anxiety.  The examiner further confirmed that the Veteran's major depression and agitated anxiety were likely due to cumulative stressors such as job stress, although he earned superior performance marks in the military service, divorces with losses (central to the development of major depression and agitated anxiety/hyperarousal) with loss of contact with significant others, social alienation problems at work and on the domestic front, and other stressors of record (foot injuries, and some P.T. and light duty) from his days in the military and treatment in the military, the West LA VAMC, and the local Roseburg VA health Care System.  

A March 2017 letter from a private psychologist reported the Veteran re-experienced symptoms of intrusive thoughts, and distressing dreams.  The letter also indicated symptoms being caused by the Veteran's "index trauma."  

In light of this evidence, and the fact that the veteran has been treated for depression by the VA since 2002 or before, the Veteran must be schedule for an examination, with a review of the record, and an explanation as to the evidence relied upon. The purpose of this is not to discredit the Veteran, but to ensure that the psychiatrist focuses on an accurate etiology of the Veteran's psychiatric diagnoses.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated from June 2014 to the present, in particular, records of psychiatric/mental health treatment.

2.  Obtain any outstanding private treatment records pertaining to the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, major depression, and anxiety, for which he provides sufficient authorization and identification.

3.  Then, schedule the Veteran for an appropriate VA psychiatric examination.  The examiner must be provided with a copy of this remand, as well as access to the electronic claims file.  In addition to an examination of the Veteran, the service department records and other evidence in the claims file, including lay statements, as well as private hospital records.  The examiner is asked to address the following:  

a. Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed during the appeal period.  The diagnosis(es) should conform with the DSM-5.  The examiner should specifically state whether or not the criteria for a PTSD diagnosis have been met.  

b. If a diagnosis of PTSD is rendered, the examiner should state whether it is at least as likely as not (50 percent or greater probability) related to any in-service stressor.  The pertinent stressor(s) should be identified.  If the stressor includes personal assault, the examiner must also opine as to the likelihood that such personal assault stressor occurred.

c. For any other diagnosed Axis I disorders, including major depression and agitated anxiety disorder, the examiner provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to active service.  The basis for the opinion must be clearly explained, with reference to the relevant evidence.

d. For any other diagnosed Axis I disorders, including major depression and agitated anxiety disorder, the examiner provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that any such diagnosed psychiatric disorder is proximately due to or the result of another previously service-connected disability.  The basis for the opinion must be clearly explained, with reference to the relevant evidence.

5.  After the requested development has been completed, the RO shall review and adjudicate the claim for service connection for an acquired psychiatric disability, to include PTSD, major depression, and agitated anxiety. If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


